—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered May 9, 1996, which denied plaintiffs motion to restore this action to the calendar and for recusal, unanimously affirmed, with costs.
The court properly exercised its calendar control authority by marking this case off the calendar, without prejudice to a formal motion to restore, and then by denying the motion, where it was made three years later (CPLR 3404). The application for recusal was without merit since plaintiff failed to show any circumstances that would even suggest that disqualification was warranted (see, Skripek v Skripek, 239 AD2d 488). We have considered plaintiffs remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Milonas, Rosenberger and Williams, JJ.